      Case 1:19-cv-03843-WMR Document 292 Filed 08/13/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

JANE DOE 3,

            Plaintiff,                         Civil Action No.

v.                                             1:19-cv-03843-WMR
RED ROOF INNS, INC., et al.,

            Defendants.


                                  ORDER

     Having considered the Consent Motion to Dismiss HSI Chamblee, LLC

Without Prejudice, for good cause shown, the motion is GRANTED.

     IT IS HEREBY ORDERED that HSI Chamblee, LLC is dismissed

without prejudice.

     It is so ordered this 13th day of August, 2020.
